UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period endedAugust 31, 2013 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number333-176429 KONARED CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0366971 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2, SUITE F-133 KOLOA, HI 96756 (Address of principal executive offices, including zip code) (Issuer’s telephone number, including area code) TeamUpSport Inc. 88 College Hill, Ponsonby, Auckland, New Zealand Year ended May 31, 2013 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:71,366,067shares of common stock at $0.001 par value issued and outstanding as of October 21, 2013. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION 16 ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. MINE SAFETY DISCLOSURES 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 SIGNATURES 26 Explanatory Note for Amendment 1: This Amendment #1 to our Quarterly Report only furnishes the XBRL presentation not filed with the original 10Q, filed on October 21, 2013. Only typographical error revisions were made to the original filing on pages 1 & 14. ii Table of Contents EXPLANATORY NOTE As previously reported in our current report on Form 8-K filed with the SEC on October 10, 2013, we closed the asset purchase agreement with Sandwich Isles Trading Co. Inc., whereby our company ceased to be a shell company. The closing of the asset purchase agreement did not occur until after August 31, 2013, being the end of our first quarter. Thus, we are required to file this quarterly report on Form 10-Q for our business activities prior to the closing of the asset purchase agreement as at August 31, 2013. Although this quarterly report on Form 10-Q includes descriptions of the asset purchase agreement and our new business after the closing of the asset purchase agreement, the financial statements and results of operations included in this quarterly report on Form 10-Q do not include any results of our business after the closing of the asset purchase agreement. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following interim unaudited financial statements of KonaRed Corporation (formerly TeamUpSport Inc.) as of and for the three month period ended August 31, 2013 are included with this Quarterly Report on Form 10-Q. TeamUpSport Inc. (A Development Stage Company) Condensed Balance Sheets August 31, May 31, Unaudited ASSETS Current Assets Cash $
